Case: 17-10826      Document: 00516151714         Page: 1     Date Filed: 01/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 17-10826                        January 3, 2022
                                                                        Lyle W. Cayce
                                                                             Clerk
   Gregory Dean Banister,

                                                            Petitioner—Appellant,

                                       versus

   Bobby Lumpkin, Director, Texas Department of
   Criminal Justice, Correctional Institutions Division,

                                                            Respondent—Appellee.


                    Appeal from the United States District Court
               for the Northern District of Texas, Lubbock Division
                             USDC No. 5:14-cv-00049


   Before Wiener, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          In May 2002, Petitioner Gregory Banister struck and killed a bicyclist
   while driving.   The State of Texas indicted Banister on one count of
   aggravated assault with a deadly weapon, with the indictment alleging that he
   had fallen asleep at the wheel as a result of cocaine use. Banister was found


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 17-10826      Document: 00516151714            Page: 2    Date Filed: 01/03/2022




                                      No. 17-10826


   guilty, and the trial court sentenced him to 30 years of imprisonment—an
   enhanced sentence based on a prior conviction of trafficking cocaine.
          This appeal is from the federal district court’s dismissal of Banister’s
   28 U.S.C. § 2254 habeas petition. On appeal, Banister raises three claims of
   ineffective assistance of trial counsel and one claim of ineffective assistance
   of appellate counsel. We affirm.
                                           I.
                                          A.
          The Antiterrorism and Effective Death Penalty Act (AEDPA)
   significantly limits the scope of federal review of state criminal proceedings
   by requiring that certain strict conditions be met. 28 U.S.C. § 2254. Relevant
   here is the § 2254(d) requirement that the state court adjudication either
   “resulted in a decision that was contrary to, or involved an unreasonable
   application of, clearly established Federal law, as determined by the Supreme
   Court” or “resulted in a decision that was based on an unreasonable
   determination of the facts in light of the evidence presented in the State court
   proceeding.”
          “Section 2254(d) sets forth a ‘highly deferential standard for
   evaluating state-court rulings . . . . ’” Miller v. Thaler, 714 F.3d 897, 901 (5th
   Cir. 2013) (quoting Cullen v. Pinholster, 563 U.S. 170, 181 (2011)). This
   deferential standard “stops short of imposing a complete bar on federal-court
   relitigation of claims already rejected in state proceedings” and requires the
   state prisoner to show that the state court’s ruling “was so lacking in
   justification that there was an error well understood and comprehended in
   existing law beyond any possibility for fairminded disagreement.”
   Harrington v. Richter, 562 U.S. 86, 102–03 (2011).




                                           2
Case: 17-10826      Document: 00516151714          Page: 3   Date Filed: 01/03/2022




                                    No. 17-10826


                                         B.
          Ineffective assistance of counsel (IAC) claims are governed by Strick-
   land v. Washington, 466 U.S. 668 (1984).
          For trial counsel IAC claims, a petitioner must show “(1) that his trial
   counsel rendered deficient performance, and (2) that the deficient perfor-
   mance resulted in actual prejudice.” King v. Davis, 883 F.3d 577, 586 (5th
   Cir. 2018) (citing Strickland, 466 U.S. at 687). The first prong “sets a high
   bar” and a lawyer has “discharged his constitutional responsibility so long as
   his decisions fall within the ‘wide range of professionally competent assis-
   tance.’” Buck v. Davis, 137 S. Ct. 759, 775 (2017) (quoting Strickland, 466
   U.S. at 690).
          For appellate counsel IAC claims, the same Strickland standard gov-
   erns: To demonstrate deficiency, a petitioner must show that appellate coun-
   sel “unreasonably failed to discover nonfrivolous issues and to file a merits
   brief raising them.” Halprin v. Davis, 911 F.3d 247, 260 (5th Cir. 2018)
   (cleaned up). To demonstrate prejudice, a petitioner must establish “a rea-
   sonable probability” that, but for appellate counsel’s deficiency, “he would
   have prevailed on his appeal.” Id. (emphasis added) (cleaned up).
                                         II.
                                         A.
          Banister claims that trial counsel was ineffective for not objecting to
   expert witness testimony about the “cocaine crash” phenomenon. “Cocaine
   crash” was at the crux of the government’s case: It refers to severe
   exhaustion that follows and results from a cocaine high. Trial counsel did, in
   fact, object to the testimony several times, but Banister claims that trial
   counsel erred by not re-urging the objection at the end of the government’s
   case-in-chief.




                                         3
Case: 17-10826       Document: 00516151714           Page: 4   Date Filed: 01/03/2022




                                      No. 17-10826


          Banister relies on Fuller v. State for the proposition that trial counsel
   must renew objections to evidence that had been conditionally admitted in
   order to properly preserve the argument for appeal. 829 S.W.2d 191, 196–
   199 (Tex. Crim. App. 1992). This case, however, is distinguishable because
   the record shows that the expert witness testimony was conditionally
   excluded. The trial judge’s condition was that the government lay a proper
   foundation and connect the cocaine crash theory to Banister. When the
   government met this condition, the trial judge admitted the testimony
   despite trial counsel’s objections. Thus, trial counsel did not need to object
   again at the end of the government’s case-in-chief to preserve the argument.
          Additionally, the second prong of Strickland is not met:            “The
   defendant must show that there is a reasonable probability that, but for
   counsel’s unprofessional errors, the result of the proceeding would have been
   different.” Strickland, 466 U.S. at 694. Even without the expert testimony,
   there was direct evidence in the form of a blood sample and testimony that
   Banister took cocaine. Accident reconstruction evidence indicated that the
   crash resulted from erratic driving. Moreover, there were several witnesses
   who testified that Banister fell asleep at the wheel, and one witness said that
   Banister did not attempt any evasive action to avoid hitting the bicyclist,
   supporting the inference of a cocaine crash.
                                          B.
          Banister claims that trial counsel was deficient for failing to investigate
   the weather conditions on the day of the crash. Banister’s theory is that the
   strong winds pushed the bicyclist into his lane, causing the crash. This claim
   fails the first prong of Strickland.
          After several witnesses testified that it was not windy on the day of the
   accident, Banister gave trial counsel a copy of a weather report from
   underground.com that indicated that the wind speed was 25.3 mph at the




                                           4
Case: 17-10826      Document: 00516151714           Page: 5    Date Filed: 01/03/2022




                                     No. 17-10826


   time of the crash. The trial judge, questioning the reliability of the website,
   refused to admit the report into evidence. Banister argues that, had trial
   counsel investigated the wind conditions in advance, a more reliable source
   could have been found and admitted into evidence.
          It is clear from the record that trial counsel was not deficient. Trial
   counsel explained in her affidavit that her strategy was to cross-examine the
   state’s witnesses on weather conditions in order to leave doubt in the jurors’
   minds, rather than to enter into evidence a weather report that would allow
   the state to counter and dispel such doubt. Such a trial strategy has been
   recognized by the Supreme Court. See Harrington, 562 U.S. at 109.
                                          C.
          Banister argues that trial counsel was constitutionally inadequate for
   failing to object to jury instructions that referenced extraneous offenses.
   Banister is unable to show prejudice under the second prong of Strickland.
   See Strickland, 466 U.S. at 697 (“[A] court need not determine whether
   counsel’s performance was deficient before examining the prejudice suffered
   by the defendant as a result of the alleged deficiencies.”).
          At trial, Banister’s counsel obtained a favorable ruling to exclude any
   evidence of his prior conviction for drug trafficking. Later, during the
   presentation of jury instructions, the trial court said the following:
          You are instructed that certain evidence was admitted before
          you in regard to the defendant’s having been charged and
          convicted of offenses other than the one for which he is now on
          trial. You are instructed that such evidence cannot be
          considered by you against the defendant as any evidence of
          guilt in this case. Said evidence was admitted before you for
          the purpose of aiding you, if it does aid you, in passing upon the
          credibility of the defendant as a witness for himself in this case,
          and to aid you, if it does aid you, in deciding upon the weight




                                          5
Case: 17-10826     Document: 00516151714           Page: 6   Date Filed: 01/03/2022




                                    No. 17-10826


          you will give to him as such witness, and you will not consider
          the same for any other purpose. (emphasis added)
          This instruction should not have mentioned that Banister had been
   “charged and convicted” of other offenses. The extraneous language,
   though, does not result in prejudice. Banister relies on cases in which the
   jury learned of a defendant’s actual conviction from improper admission of
   documentary evidence. Cf. Lyons v. McCotter, 770 F.2d 529 (5th Cir. 1985)
   (admission of previous conviction of aggravated robbery). But there are no
   cases where a court found counsel ineffective for failing to object to the
   mentioning of generic convictions.
          Additionally, the instructions directed the jury not to consider other
   convictions in determining Banister’s guilt in the case. “A jury is presumed
   to follow its instructions.” Weeks v. Angelone, 528 U.S. 225, 234 (2000)
   (citation omitted). The instructions did say that the jury could use other
   convictions to the extent that it was necessary to determine Banister’s
   credibility as a witness. And there may have been confusion given that the
   instructions mentioned Banister’s testimony even though he did not testify.
   But that, too, was cured by specific jury instructions that clearly reinforced
   the defendant’s right to remain silent.
          Moreover, given the evidence of cocaine use and erratic driving,
   Banister cannot show that it is “‘reasonably likely’ the result would have
   been different” had trial counsel properly objected. Harrington, 562 U.S. at
   111 (quoting Strickland, 466 U.S. at 696). Thus, he cannot credibly claim that
   the extraneous instruction “deprive[d] [him] of a fair trial.” Strickland, 466
   U.S. at 687. Banister’s claim fails to show prejudice necessary to meet the
   second prong of Strickland.




                                         6
Case: 17-10826      Document: 00516151714           Page: 7   Date Filed: 01/03/2022




                                     No. 17-10826


                                         D.
          Banister raises one claim of ineffective assistance of appellate counsel.
   He claims appellate counsel was constitutionally ineffective by only attacking
   the admission of testimony and evidence, while failing to challenge either the
   legal or factual sufficiency of the evidence once admitted.
          For purposes of testing legal and factual sufficiency, Texas courts
   must “consider all the evidence in the light most favorable to the verdict and
   determine whether, based on that evidence and reasonable inferences
   therefrom, a rational juror could have found the essential elements of the
   crime beyond a reasonable doubt.” Hooper v. State, 214 S.W.3d 9, 13 (Tex.
   Crim. App. 2007) (citations omitted). Thus, there is a deferential standard
   in favor of upholding the verdict.
          Banister is unable to show that, had appellate counsel briefed the
   sufficiency argument, the result of the appeal would have been different. A
   reasonable jury could look at the evidence of cocaine use, together with
   erratic driving caused by exhaustion, to reach a guilty verdict. While some
   testimony supported inferences contrary to the “cocaine crash” theory,
   Texas law requires courts to “presume that the factfinder resolved any
   conflicting inferences in favor of the verdict,” and “defer to that resolution.”
   Braughton v. State, 569 S.W.3d 592, 608 (Tex. Crim. App. 2018) (citations
   omitted).
                                         ***
          Banister’s petition cannot overcome the dual hurdle of 28 U.S.C.
   § 2254(d) and Strickland. We affirm.




                                          7